Exhibit 10.32

 

Amendment No. 5

to the

License Agreement dated 13th of June 2000 (the

“Agreement”)

by and between

 

Antares Pharma IPL AG

Zug, Switzerland

as Licensor

(formerly known as Permatec Technologie AG)

 

and

 

BioSante Pharmaceuticals, Inc.

Lincolnshire, IL, U.S.A.

as Licensee

 

--------------------------------------------------------------------------------

 

WHEREAS, Antares Pharma IPL AG, Zug, Switzerland (“Antares”) and BioSante
Pharmaceuticals, Inc., Lincolnshire, Illinois (“BioSante”) have previously
entered into a License Agreement dated June 13, 2000 (“Agreement”), regarding
the grant of a license with the right to sublicense specified products, as well
as a Supply Agreement of the same date;

 

WHEREAS, Antares and BioSante have also entered into a series of four amendatory
agreements subsequent to June 13, 2000, each of which has made specified
amendments to the terms of the Agreement, as follows: Amendment No. 1, dated
May 20, 2001; Amendment No. 2, dated July 5, 2001; Amendment No. 3, dated
August 30, 2001; and Amendment No. 4, August 8, 2002;

 

WHEREAS, Antares and BioSante each acknowledge that Antares and BioSante have
identified issues involving interpretation of the Agreement and the amendatory
agreements regarding which they disagree, specifically as to the appropriate
timing of the milestone payment provided for in paragraph 3.3.3 of the
Agreement, as modified by section 1-4(B) of Amendment No. 4, and the agreed
geographical location of product development activities; and

 

WHEREAS, Antares and BioSante each desire to resolve their differences without
acknowledging the accuracy or validity of the assertions of the other, except as
may be set forth herein, and desire to continue their business relationship
subject to some altered terms;

 

NOW THEREFORE, Antares and BioSante hereby agree pursuant to this Amendment
No. 5 to the License Agreement dated 13th of June 2000 (“Amendment No. 5”) to
amend the Agreement as follows:

 

1

--------------------------------------------------------------------------------


 

A.            MILESTONE

 

In order to perform its obligations under paragraph 3.3.3 of the Agreement, as
modified by paragraph 1-4(B) of Amendment No. 4, Antares and BioSante agree that
BioSante shall pay

 

(1)           the sum of Two Hundred Thousand Dollars (USD 200,000), upon
execution of this Amendment No. 5; and

 

(2)           an additional Three Hundred Thousand Dollars (USD 300,000) upon
the start of a clinical trial of E2-Neta Combi Gel in the USA or upon filing of
a New Drug Application with the US Food and Drug Administration for E2-NETA
Combi Gel by Solvay Pharmaceuticals, whichever occurs first.

 

The Parties agree and acknowledge that the above sums are in full and complete
performance of the obligations in paragraph 3.3.3 of the Agreement, as modified
by paragraph 1-4(B) of Amendment No. 4, and in full and complete settlement and
resolution of their differences with respect to such paragraphs, and that
payment of such sums are in addition to and different than payment of any other
sums provided for in the Agreement and any of the four prior amendments to it.

 

B.            GEOGRAPHY OF DEVELOPMENT ACTIVITIES

 

In order to resolve the Parties’ disagreement regarding the proper geographical
location of development activities for defined Products:

 

(1)           BioSante hereby acknowledges and agrees that its license from
Antares regarding E2-Neta Combi Gel includes marketing rights only in the United
States and Canada, and regarding other Products, only in countries specifically
enumerated in the Agreement and/or one or more of the amendments to it, and
hereby reaffirms that it has no intention of undertaking or sublicensing
development activities for any purposes other than achieving regulatory approval
and making subsequent sales and undertaking related support activities in the
countries with respect to which it has received such licenses from Antares; and

 

(2)           Antares and BioSante hereby acknowledge and agree that, under the
terms of the Agreement and the five amendments to it, activities constituting
Development of any Product may be undertaken in any geographical location inside
or outside the agreed and defined Territory for such Product, whether undertaken
by BioSante or its sublicensee Solvay Pharmaceuticals regarding E2-Neta Combi
Gel, or any other sublicensee regarding any other Product, or any future
sublicensee, assignee or designee.  The choices of location of such activities
are in the sole discretion of BioSante, Solvay or its assignee or designee, and
such entities will not, by virtue of their choice of location alone, be
considered to be in breach of the Agreement or any amendment to it.  As in
section B(1) above, it is acknowledged that all such activity will be directed
toward achieving regulatory approval and making subsequent sales and undertaking
related support activities in the territories in which BioSante, its current or
future sub licensees, or any

 

2

--------------------------------------------------------------------------------


 

future sub licensees, designees or assignees have rights to the Products as
specified in the Agreement and all amendments.

 

C.            MISCELLANEOUS

 

The parties agree that the Agreement shall, except for and in due incorporation
of the amendments agreed upon in Amendment No. 1, dated May 20, 2001; Amendment
No. 2, dated July 5, 2001; Amendment No. 3, dated August 30, 2001; Amendment
No. 4, dated August 8, 2002, and this Amendment No. 5, remain in full force and
effect and is not otherwise changed, altered or amended.

 

IN WITNESSETH WHEREOF, the Parties have duly executed this Amendment effective
as of the 30th day of December, 2002.

 

Antares Pharma IPL AG

 

 

 

 

 

PA

12/30/02

 

/s/ Roger G. Harrison

Place and Date

 

By:

Roger G. Harrison

 

 

Its:

President and CEO

 

 

 

 

 

 

BioSante Pharmaceuticals, Inc.

 

 

 

 

 

Lincolnshire, IL

12/27/02

 

/s/ Stephen M. Simes

Place and Date

 

By:

Stephen M. Simes

 

 

Its:

President and CEO

 

3

--------------------------------------------------------------------------------